Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofJune 28, 2008 REVENUE Gross Income $ 222,181,206 Less Cost of Goods Sold 116,260,425 Ingredients, Packaging & Outside Purchasing $ 68,726,191 Direct & Indirect Labor 36,104,507 Overhead & Production Administration 11,429,727 Gross Profit 105,920,781 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 49,226,995 Advertising and Marketing 2,156,764 Insurance (Property, Casualty, & Medical) 11,475,906 Payroll Taxes 4,251,018 Lease and Rent 2,960,325 Telephone and Utilities 981,660 Corporate Expense (Including Salaries) 7,070,800 Other Expenses 30,896,943 (i) Total Operating Expenses 109,020,411 EBITDA (3,099,630 ) Restructuring & Reorganization Charges 132,439 (ii) Depreciation and Amortization 4,647,017 Abandonment 19,026 Property & Equipment Impairment - Other( Income)/Expense (791 ) Gain/Loss Sale of Prop - Interest Expense 4,385,520 Operating Income (Loss) (12,282,841 ) Income Tax Expense (Benefit) (26,819 ) Net Income (Loss) $ (12,256,022 ) CURRENT ASSETS Accounts Receivable at end of period $ 133,889,455 Increase (Decrease) in Accounts Receivable for period (2,737,703 ) Inventory at end of period 64,513,201 Increase (Decrease) in Inventory for period 2,675,964 Cash at end of period 20,099,165 Increase (Decrease) in Cash for period (4,972,529 ) Restricted Cash 21,051,821 (iii) Increase (Decrease) in Restricted Cash for period - LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 1,652,562 Increase (Decrease) LiabilitiesSubject to Compromise (31,362 ) Taxes payable: Federal Payroll Taxes $ 4,266,185 State/Local Payroll Taxes 2,080,788 State Sales Taxes 821,344 Real Estate and Personal Property Taxes 7,274,553 Other (see attached supplemental schedule) 2,958,985 Total Taxes Payable 17,401,855 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended June 28, 2008 Description Amount Use Tax $ 595,522 Accr. Franchise Tax 573,731 Other Taxes 1,789,732 Total Other Taxes Payable $ 2,958,985 1st period (i)Other Expenses included the following items: Employee benefit costs 12,573,173 Facility costs (excluding lease expense) 689,883 Distribution/transportation costs 14,441,327 Local promotional costs 964,540 Miscellaneous 2,228,020 $ 30,896,943 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets (1,425,268 ) Other 113,077 Reorganization expenses Professional fees 1,565,747 Interest expense 2,927 (Gain)/loss on sale of assets (129,044 ) Other 5,000 $ 132,439 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $0.8 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED AS OF JUNE 28, 2008 1. This consolidated Monthly Operating Report (MOR), reflecting results for the four-week period ended June 28, 2008 and balances of and period changes in certain of the Company’s accounts as of June 28, 2008, is preliminary, unaudited, and subject to adjustment prior to the filing of the Company’s fiscal 2009 First Quarterly Report on Form 10-Q with the Securities and Exchange Commission (SEC). This MOR should be read together and concurrently with the Company’s third quarter 2008 Form 10-Q that was filed with the Securities and Exchange Commission on April 17, 2008 and the Company’s Annual Report on Form 10-K for fiscal 2007 filed with the SEC on August 16, 2007 for a comprehensive description of our current financial condition and operating results. This MOR is being provided to the Bankruptcy Court and the U.S. Trustee pursuant to requirements under Local Rule 2015-2 C. 2. This MOR is not audited and will not be subject to audit or review by our external auditors on a stand-alone basis at any time in the future.This MOR does not includequarterly and year-to-date adjustments reflected upon review of major asset and liability accounts prior to the Company’s filing of its quarterly and annual financial statements with the SEC. Due to the timing impact of the foregoing, results for this period as presented in the MOR are not necessarily indicative of the actual results for the period if all such matters were allocated to all periods in the quarter or year.Accordingly, each period reported in the MORs should not be viewed on a stand-alone basis, but rather in the context of previously reported financial results, including the Company’s SEC filings. 3. This MOR is presented in a format providing information required under local rule and incorporating measurements used for internal operating purposes, rather than in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information. This MOR does not include certain financial statements and explanatory footnotes, including disclosures required under GAAP. 4. As of June 28, 2008 the Company had borrowed $71.4 million under its $243.5 million debtor-in-possession credit facility, which is subject to a borrowing base formula based on its level of eligible accounts receivable, inventory, certain real property and reserves.The credit facility was also utilized to support the issuance of letters of credit primarily in support of the Company’s insurance programs.As of June 28, 2008 there were $131.1 million of letters of credit outstanding under the debtor-in-possession credit facility. The amount of the credit facility available for borrowing was $41.0 million as of June 28, 2008.In addition to the borrowing base formula, each borrowing under the debtor-in-possession credit facility is subject to its terms and conditions, including the absence of an event of default thereunder.(See Note 8 to the Company’s financial statements included in its Form 10-Q for the third fiscal quarter of 2008 ended March 8, 2008 for additional information.)
